Citation Nr: 1203954	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right arm disability.

2.  Entitlement to service connection for left arm disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1992 to January 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2010 for further development.

The  issues of increased ratings for postoperative left and right shoulder disabilities were raised by the Veteran in November 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have right or left arm disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right arm disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection for left arm disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in June 2005, June 2007, November 2010, and April 2011.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While not all of the required notice preceded the initial adjudication, after all proper notice was given, the claims were readjudicated, curing the timing error.  Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for left and right arm disabilities in May 2011; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's November 2010 remand by providing him with VCAA secondary service connection notice, examining him, and readjudicating the claim.

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran asserted that he had pain in both arms in October 2004.  However, during a VA examination in December 2004, he reported left and right shoulder pain but not left or right arm pain and none was described by the examiner.  Likewise, on VA evaluations in September 2006 and February 2007, he mentioned shoulder joint pain but no arm pain, and the examiner did not report any arm pain.  

On VA examination in May 2011, the Veteran indicated that he was not claiming bilateral arm pain, but rather, bilateral shoulder pain.  The examiner indicated that all of his symptoms were localized to the shoulder region for which he was already service-connected.  Shoulder impairment was described.  The examiner then reiterated that the Veteran was not claiming bilateral arm pain, but rather, bilateral shoulder pain, and that all of his symptoms are localized to the shoulder region for which he is already service-connected.  

Based on the evidence, the Board concludes that service connection is not warranted for right or left arm disability.  Right and left arm disability have not been diagnosed, and the Veteran has recently indicated that he was not claiming service connection for bilateral arm pain.  In addition, all of the symptoms found on VA examination in May 2011 were localized to his shoulder region, for which he is already service-connected.  In order for service connection to be granted, there must be a currently diagnosed disability.  In the absence of a current disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  In light of the above, service connection is not warranted for right or left arm disability.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board is somewhat perplexed at the Veteran's statement to the VA examiner that he was not claiming arm disability in light of the fact that the rating decision, legal argument presented by the Veteran's representative, and the prior remand all referred to arm disability.  Those documents clearly informed the Veteran as to the issues.  At any rate, the record as it stands does not include any competent evidence of current disability of either arm.  Accordingly, the appeal on these issues is denied for reasons stated in the preceding paragraph. 

To the extent that the Veteran may be claiming increased impairment, to include as due to pain, associated with his service-connected shoulder disabilities, the Board has referred increased rating claims to the RO in the Introduction of this decision. 



ORDER

Service connection for right arm pain disability is not warranted.  Service connection for left arm pain disability is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


